Title: From George Washington to Colonel Theodorick Bland, 29 November 1778
From: Washington, George
To: Bland, Theodorick


  
    Dear sir
    [Fishkill, N.Y.] Nov. 29th 1778
  
  I have written to Lord Stirling to day to order a Subaltern with 16 Dragoons of Moylan’s Regiment to proceed to Sherard’s ferry and put himself under your command. When you arrive at Fredericktown in Maryland—if you should suppose you will still have occasion for Horse—You will relieve the party from Moylan’s, by taking an equal or inferior number from Baylor’s, if the state of the Horses will admit, in which case the former are to rejoin their Regiment at Lancaster; but if the state of Baylor’s will not admit of the detachment—You must retain the party from Moylan’s as long as you judge it 
    
    
    
    necessary—after which you will order the Officer to return with it, by the best & shortest route to join his Corps. I am Dr sir with great regard Yr Most Obedt servt

  Go: Washington

